MEMORANDUM **
Esther Benita Kahut appeals the sentence imposed following her guilty plea to possession with intent to distribute methamphetamine in violation of 21 U.S.C. § 841(a)(1). Kahut contends that the district court erred in not departing downward an additional two levels, after granting a four level downward departure, based on her deteriorating physical condition. We have no jurisdiction to “review a defendant’s appeal from the district court’s discretion in fixing the extent of a downward departure.” United States v. Vizcarra-Angulo, 904 F.2d 22, 23 (9th Cir.1990). Accordingly, the appeal is
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.